
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1589
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. DeLauro (for
			 herself, Ms. Pingree of Maine,
			 Ms. Baldwin,
			 Mr. Hinchey,
			 Mr. Gutierrez,
			 Ms. Roybal-Allard,
			 Mr. Conyers,
			 Mrs. Capps,
			 Ms. Norton,
			 Ms. Lee of California,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Ms. Matsui,
			 Mr. George Miller of California,
			 Ms. Moore of Wisconsin,
			 Mr. Ryan of Ohio, and
			 Ms. Woolsey) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Commending the Women’s Bureau of the U.S.
		  Department of Labor on its 90th anniversary.
	
	
		Whereas the Women’s Bureau was established by Congress in
			 1920 within the U.S. Department of Labor, two months before women gained the
			 right to vote;
		Whereas the Women’s Bureau was charged to formulate
			 standards and policies which shall promote the welfare of wage-earning women,
			 improve their working conditions, increase their efficiency, and advance their
			 opportunities for profitable employment;
		Whereas the Women’s Bureau is the only Federal agency
			 mandated to represent the needs of wage-earning women in the public policy
			 process;
		Whereas the Women’s Bureau has tackled the challenges to
			 women’s economic advancement for 90 years and has pioneered innovative research
			 and programs to address them within an ever changing Nation;
		Whereas the Women’s Bureau has been a longtime champion of
			 working women;
		Whereas in the 1930s, the agency led a ground-breaking
			 investigation and report on the condition of Black women in the workplace and
			 in 1938, helped ensure the inclusion of woman under the Fair Labor Standards
			 Act, which set minimum wages and maximum working hours;
		Whereas the Women’s Bureau played an integral role in the
			 historic passage of the Equal Pay Act of 1963, which stated that women and men
			 must receive equal pay for equal work and continues to support executive and
			 legislative efforts to strengthen the Equal Pay Act, such as the passage into
			 law of the Lilly Ledbetter Fair Pay Act and the bill which would strengthen the
			 Equal Pay Act, The Paycheck Fairness Act;
		Whereas the Women’s Bureau has supported the Pregnancy
			 Discrimination Act, conducted research on issues facing part-time and temporary
			 workers, shed light on domestic violence in the workplace, and was one of the
			 architects of creating child care centers in the workplace;
		Whereas the Women’s Bureau has supported the Family and
			 Medical Leave Act and workplace flexibility policies to help employees balance
			 their work and family responsibilities;
		Whereas since 1994, the Women’s Bureau and the Employment
			 and Training Administration’s Office of Apprenticeship has awarded over
			 $12,000,000 to over 90 grantees throughout the United States to promote the
			 recruitment, training, employment, and retention of women in apprenticeship and
			 nontraditional occupations, such as construction and manufacturing;
		Whereas in 1994, the Women’s Bureau launched Working Women
			 Count, a survey of women across the United States in order to identify the
			 issues women faced in the modern workplace;
		Whereas in only 4 months, over 250,000 women responded
			 with the unique challenges they faced;
		Whereas the results of this survey were used to guide the
			 Women’s Bureau’s agenda and focus their efforts on a variety of issues from pay
			 equity to work-life balance;
		Whereas the Bureau through its national office and 10
			 regional offices across the United States, strives to empower all working women
			 to achieve economic security by preparing them for high paying jobs, ensuring
			 fair compensation, promoting work place flexibility, and helping homeless women
			 veterans reintegrate into the workforce; and
		Whereas the Women’s Bureau has established the highest
			 standards of professional competence and commitment in order to empower all
			 working women to achieve economic security: Now, therefore, be it
		
	
		That the House of Representatives commends
			 the Women’s Bureau on the occasion of its 90th anniversary for its exemplary
			 service on behalf of working women in the United States.
		
